Citation Nr: 0206697	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  93-10 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUES

Entitlement to an effective date earlier than September 30, 
1996, for the assignment of a total rating for compensation 
purposes based on individual unemployability.

(The issue of entitlement to a rating in excess of 10 percent 
for pseudofolliculitis barbae will be the subject of a later 
decision).

(The issue of entitlement to a waiver of the recovery of an 
overpayment of VA vocational rehabilitation training 
subsistence allowance in the amount of $381.48 will be the 
subject of a later decision).



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1968 to April 
1972.

This appeal came to the Board of Veterans' Appeals (Board) 
from April 1992 and later RO decisions that denied a total 
rating for compensation purposes based on individual 
unemployability, granted service connection for 
pseudofolliculitis barbae and assigned a 10 percent rating, 
and denied a waiver of the recovery of an overpayment of VA 
vocational rehabilitation training subsistence allowance in 
the amount of $381.48.  In a June 2000 decision, the Board 
granted a total rating for compensation purposes based on 
individual unemployability under the provisions of 38 C.F.R. 
§ 4.16(b) (2001).  In June 2000, the Board also remanded the 
issues of entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae and entitlement to a waiver of 
recovery of an overpayment of VA vocational rehabilitation 
training subsistence allowance in the amount of $381.48 to 
the RO for additional development.

In an October 2000 RO rating decision, the RO implemented the 
June 2000 Board decision granting a total rating for 
compensation purposes based on individual unemployability.  
That rating decision assigned the total rating effective from 
September 30, 1996, and the veteran appealed for an earlier 
effective date.

The development requested in June 2000 by the Board on the 
issues of entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae and entitlement to a waiver of 
recovery of an overpayment of VA vocational rehabilitation 
training subsistence allowance in the amount of $381.48 has 
not been completed by the RO and those matters are not ready 
for appellate consideration.  Those issues will be addressed 
by the Board after the RO completes the requested development 
and certifies those matters for appellate consideration.


FINDINGS OF FACT

1.  On July 27, 1990, the veteran underwent psychiatric 
evaluation at a VA medical facility that showed he was unable 
to obtain or maintain employment due to the severity of his 
service-connected psychiatric disability.

2.  On July 27, 1990, service connection was in effect for 
schizophrenia, rated 30 percent; and a seizure disorder, 
rated 20 percent.  The combined rating for the service-
connected disabilities was 40 percent.

3.  In June 1991, the veteran submitted a claim for increased 
evaluations for the service-connected disabilities and for 
service connection for additional disabilities.

4.  Service connection is currently in effect for post-
traumatic stress disorder (PTSD) (formerly schizophrenia), 
rated 50 percent, effective from June 1991; a seizure 
disorder, rated 20 percent, effective from April 1978; 
pseudofolliculitis barbae, rated 10 percent, effective from 
June 1991; and status post fracture of the right middle 
finger, rated zero percent, effective from June 1991.  The 
combined rating for the service-connected disabilities is 
60 percent, effective from June 1991.

5.  On September 30, 1996, the veteran submitted a claim for 
a total rating for compensation purposes based on 
unemployability.

6.  The June 2000 Board decision determined that the veteran 
was unable to obtain or maintain employment due to his 
service-connected disabilities.

7.  The VA report of the veteran's psychiatric evaluation on 
July 27, 1990, when considered with his increased rating 
claim of June 1991, constitutes an informal claim for a total 
rating for compensation purposes based on unemployability, 
and VA documents completed by the veteran show that he has 
not had any gainful employment since then.

8.  It is factually ascertainable from the evidence of record 
that the veteran's service-connected disabilities have 
prevented him from engaging in substantially gainful 
employment compatible with his education and work experience 
since July 27, 1990.

9.  There are no VA medical reports or other documents 
received prior to July 27, 1990, that may be construed as an 
informal claim from the veteran for a total rating for 
compensation purposes based on unemployability.


CONCLUSION OF LAW

The criteria for the assignment of a total rating for 
compensation purposes based on individual unemployability 
from the earlier effective date of July 27, 1990, are met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.155, 3.157, 3.340, 3.341, 3.400, 4.16 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an effective date earlier than September 
30, 1996, for the assignment of a total rating for 
compensation purposes based on employability, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of the service-connected 
disabilities .  He and his representative have been provided 
with a statement of the case that discusses the pertinent 
evidence, and the laws and regulations related to the claim, 
that essentially notifies them of the evidence needed by the 
veteran to prevail on the claim.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

The salient procedural history of the veteran's claim for an 
effective date earlier than September 30, 1996, for the 
assignment of a total rating for compensation purposes based 
on individual unemployability may be briefly summarized.  An 
August 1978 RO rating decision shows that service connection 
was in effect for schizophrenia, rated 30 percent; and a 
seizure disorder, rated 20 percent.  The combined rating for 
the service-connected disabilities was 40 percent, and those 
ratings were unchanged when the veteran submitted a claim for 
additional VA benefits in June 1991.  
In the June 1991 claim, the veteran requested increased 
evaluations for the service-connected disabilities and 
requested service connection for additional disabilities.  In 
conjunction with the processing of the June 1991 claim, a VA 
report was received showing that he had undergone psychiatric 
evaluation on July 27, 1990.  The report of that evaluation 
notes that the veteran had been unsuccessful at maintaining 
employment due to his psychiatric problems and was not 
regarded as ready for vocational rehabilitation or employment 
at that time.  There are no VA medical reports or other 
documents received prior to July 27, 1990, that may be 
construed as an informal claim from the veteran for a total 
rating for compensation purposes based on unemployability. 

On September 30, 1996, the veteran submitted a claim for a 
total rating for compensation purposes based on 
unemployability.  He reported that he had been unable to work 
for many years except for a brief period in 1993 because of 
his service-connected disabilities.  On a VA Form 21-8940 
dated in January 1997, the veteran reported that he had last 
worked full-time in October 1983  He reported no employment 
since 1983 except for a brief 2-month period in 1993 when he 
made $624.00.  He reported work experience as a driver and as 
a nursing assistant technician, and that he had 2 years of 
college.  A VA report of the veteran's psychiatric evaluation 
in July 1998 notes that his psychiatric symptoms prevented 
him from working and that the veteran reported being 
unemployed since 1983.  Other documents in the veteran's 
claims folders reveal that he made brief attempts at 
employment in the 1990's, but the evidence does not show that 
he has engaged in more than marginal employment since 1983.  

A review of the record reveals that service connection is 
currently in effect for PTSD (formerly schizophrenia), rated 
50 percent, effective from June 1991; a seizure disorder, 
rated 20 percent, effective from April 1978; 
pseudofolliculitis barbae, rated 10 percent, effective from 
June 1991; and status post fracture of the right middle 
finger, rated zero percent, effective from June 1991.  The 
combined rating for the service-connected disabilities is 
60 percent, effective from June 1991.  In the June 2000 
decision, the Board determined that the veteran was unable to 
obtain or maintain gainful employment because of those 
service-connected disabilities.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If it is factually 
ascertainable that the disability increased within one year 
preceding the date of claim for the increased rating, the 
effective date of increased compensation will be the date the 
disability increased within that year.  38 C.F.R. 
§ 3.400(o)(2).  The Board may not consider evidence 
previously considered in a prior final decision on the same 
issue to establish an increased rating.  The Board may 
consider evidence previously considered in a prior final 
decision on the same issue in conjunction with later evidence 
for the purpose of determining an effective date.  Hazan v. 
Gober, 10 Vet. App. 511 (1997).

A total disability rating (100 percent) for compensation may 
also be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation without 
regard to advancing age as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  This includes 
consideration of such factors as the extent of the service-
connected disabilities, and employment and educational 
background.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1997).  
With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests "a living wage".  Beaty v. Brown, 6 
Vet. App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 
Vet. App. 326, 332 (1991)).  A veteran who is unable to 
secure and follow a substantial occupation by reason of a 
service-connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b).

The United States Court of Appeals for Veterans Claims 
(Court) in Servello v. Derwinski, 3 Vet. App. 196 (1992) held 
that the requirements of 38 C.F.R. § 3.155(a) regarding a 
communication identifying an intent to apply for a VA benefit 
did not demand specificity in order to constitute an informal 
claim.  The Court also held that the provisions of 38 C.F.R. 
§ 3.157(b) permits the acceptance of a report of an 
examination for a service-connected disability as an informal 
claim for increase.  In Norris v. West, 12 Vet. App. 413 
(1999), citing Collier v. Derwinski, 2 Vet. App. 247, 251 
(1992) the Court held that although the veteran had not filed 
the specific form asking for individual unemployability, an 
informal claim was raised because he had continually stated 
he was unable to work due to his service-connected 
disability.  The VA report of the veteran's psychiatric 
evaluation on July 27, 1990, indicating that he was unable to 
work because of the severity of his service-connected 
psychiatric disability, when considered with the veteran's 
claim for increased evaluations for his service-connected 
disabilities in June 1991 evinces an intent to claim a total 
rating for compensation purposes based on unemployability.  
Hence, those documents constitute an informal claim for 
increased compensation or a total rating for compensation 
purposes based on unemployability that was received on July 
27, 1990.  38 C.F.R. §§ 3.155(a) and 3.157(b)(1).  Hence, a 
total rating for compensation purposes based on 
unemployability may be granted, effective from July 27, 1990, 
if the veteran is otherwise eligible.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(2).

A review of the evidence indicates that combined rating for 
the veteran's service-connected disabilities has been 
60 percent, effective from June 1991.  This date should be 
July 27, 1990, based on receipt of the informal claim for 
increased evaluations for the service-connected disabilities, 
a psychiatric disability and a seizure disorder, on that 
date.  38 C.F.R. § 3.157(b)(1).  The Board in its June 2000 
decision concluded that the veteran's service-connected 
disabilities prevented him from obtaining or maintaining 
gainful employment compatible with his education and 
training, and VA documents completed by the veteran show that 
he has not had any gainful employment since at least July 27, 
1990.  His marginal employment since then is not considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  It 
is factually ascertainable from the evidence of record that 
the veteran's service-connected disabilities have prevented 
him from engaging in substantially gainful employment 
compatible with his education and work experience since July 
27, 1990.  Hence, the Board concludes that the evidence 
supports granting a total rating for compensation purposes 
based on unemployability from the earlier date of July 27, 
1990.

ORDER

An effective date of July 27, 1990, for the assignment of a 
total rating for compensation purposes based on individual 
unemployability is granted, subject to the regulations 
applicable to the payment of monetary benefits.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

